DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/1/19 and 7/26/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
Claims 1-20 are pending.
Claim Objections
Claim 15 is objected to as it recites “rack are” in line 6 where it should read similar to “rack is”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear where the groove of the last clause is located. Specifically, a groove must be within a structure and a groove is not a structure on its own. What structure is the groove formed in?
Claims 2-9 are rejected based on further claim dependency.
Claim 5 recites a second guide rail, yet no first guide rail is recited in the claims previously. Therefore, it is unclear if more than one guide rail is required.  Claim 8 also mentions a first guide rail. The examiner requests that applicants either delete the numerical adjective (first, second, etc…) in order to clarify these claims, or alternatively to provide in their remarks clarifying interpretations that the second guide rail is not requiring an additional first guide rail and is a singular guide rail and only recited as a second to maintain proper consistency with the terminology used to identify each guide rail in the specification. 
As to claim 10, it is unclear where the groove of the second to last clause is located. Specifically, a groove must be within a structure and a groove is not a structure on its own. What structure is the groove formed in?
Regarding claim 10, it is unclear what is attempting to be described in the last 3 lines of the claim.  How is the guide groove supported by the conveying member, and how is the guide groove supported along a particular direction. How is the groove related to or supported by the support base? Also, how is a conveying member supporting a groove in a direction perpendicular to the groove?  Additionally, the support element is described as moving, and the support base is only describing as supporting the moving mechanism, and therefore it is unclear how the support base also moves.
Claims 11-20 are rejected based on further claim dependency.
Regarding claim 15, it is unclear how the storing mechanism is moving as recited in the last couple lines. What moves the storing mechanism? Further, a sensor alone cannot move anything and it is unclear if essential structure to provide the movement is missing from the claim.
Claims 13 and 17 recite a third guide rail and a second guide rail, respectively, yet no first guide rail is recited in the claims previously. Therefore, it is unclear if more than one guide rail is required. Claim 19 also mentions a first guide rail. The examiner requests that applicants 
Claim 16 recites “the cam” where it is unclear what is attempting to be referred to as no cam has previously been recited. Therefore, there is insufficient antecedent basis and the limitation is unclear.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferkany et al (US 4928453; hereinafter “Ferkany”; already of record) in view of Bucher et al (US 20150160249; hereinafter “Bucher”; already of record).
As to claim 1, Ferkany teaches a sample rack moving mechanism (Ferkany; Title, Figs. 1, 4-8) for moving a sample rack capable of holding one or more sample containers, wherein the sample rack moving mechanism comprises: 
a first drive element (Ferkany teaches drive 58; Fig. 3-8, col. 5 line 15-col. 7 line 20); 
a second drive element (Ferkany teaches moving the rack from left to the storing section on the right in figures 1 and 4-8. Ferkany teaches second drive 51 with belts and a roller wheel; claim 1 supra, Fig. 3-8, col. 5 line 15-col. 7 line 20); 
a support element that is capable of being driven by the first drive element to move substantially vertically, so that the support element is capable of being attached or detached from the sample rack, and is capable of being driven by the second drive element to move substantially horizontally, so that the sample rack can be moved horizontally together with the support element (Ferkany teaches drive 58 which controls cam 56 with a portion connecting 56 to 50 as the cam follower connecting to support 50; Fig. 3-8, col. 5 line 15-col. 7 line 20.  Ferkany teaches moving the rack from left to the storing section on the right in figures 1 and 4-8); and 
Note: The instant Claims contain a large amount of functional language (ex: “for…”, “that is capable of…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of 
Ferkany does not teach a guide groove for holding and guiding the sample rack, wherein a length direction of the guide groove is the same as the substantially horizontal moving direction of the support element, wherein the support element is capable of driving the sample rack to substantially horizontally move along the guide groove. However, Bucher teaches the analogous art of a rack moving mechanism with a guide groove for holding and guiding the sample rack, wherein a length direction of the guide groove is the same as the substantially horizontal moving direction of the support element, wherein the support element is capable of driving the sample rack to substantially horizontally move along the guide groove (Bucher teaches slots 54 and 49 forming a groove therebetween, where the rack moves along the length of the grooves in the horizontal moving direction; Fig. 17-19 [72]).   It would have been obvious to one of ordinary skill in the art to support the moving rack of Ferkany in a guide groove within slots as in Bucher because Bucher teaches that grooves formed by slots between rails help to support racks (Bucher; [72]), and that this would help align the racks (Bucher; [72]).
As to claim 2, modified Ferkany teaches the sample rack moving mechanism according to claim 1, wherein the sample rack moving mechanism comprises: a cam that comprises a curved contour and is fixedly connected to the first drive element, wherein the cam is capable of being driven by the first drive element to rotate; a cam follower that cooperates with the cam and moves along the curved contour of the cam; wherein the support element is fixedly connected to the cam follower and 22is capable of being driven by the cam follower to move vertically, so that the support element is capable of being attached to or detached from the sample rack (Ferkany teaches drive 58 which controls cam 56 with a portion connecting 56 to 50 as the cam follower connecting to support 50; Fig. 3-8, col. 5 line 15-col. 7 line 20). 
As to claim 5, modified Ferkany teaches the sample rack moving mechanism according to claim 2, further comprising a support base for supporting the sample rack moving 
As to claim 8, modified Ferkany teaches the sample rack moving mechanism according to claim 1, wherein the first drive element is a first rotary motor that is fixed on a first mounting plate, a first guide rail is disposed on the first mounting plate, and the support element is guided along the first guide rail to move vertically so as to be attached to or detached from the sample rack (Ferkany teaches the drive element as a rotary motor in claim 1 above where the motor would need to be fixed to a fixed first mounting plate in order to operate; Fig. 3-8, col. 5 line 15-col. 7 line 20. Further, the modification of Ferkany to include the groove with the rails as in Bucher (Bucher teaches rails forming the grooves) has already been discussed above where Bucher teaches the guide rails; claim 1 above). 
As to claim 10, Ferkany teaches a sample rack conveying device (Ferkany; Title, Figs. 1, 4-8), comprising: 
a storing mechanism capable of being loaded with one or more sample racks, each sample rack capable of being loaded with one or more containers (Ferkany teaches moving the rack from left to the storing section on the right in figures 1 and 4-8); 

a first drive element (Ferkany teaches drive 58; Fig. 3-8, col. 5 line 15-col. 7 line 20); 
a second drive element  (Ferkany teaches moving the rack from left to the storing section on the right in figures 1 and 4-8. Ferkany teaches second drive 51 with belts and a roller wheel; claim 1 supra, Fig. 3-8, col. 5 line 15-col. 7 line 20); 
a support element that is capable of being driven by the first drive element to move substantially vertically, so that the support element is capable of being attached or detached from the sample rack, and is capable of being driven by the second drive element to move substantially horizontally, so that the sample rack can be moved horizontally together with the support element (Ferkany teaches drive 58 which controls cam 56 with a portion connecting 56 to 50 as the cam follower connecting to support 50; Fig. 3-8, col. 5 line 15-col. 7 line 20.  Ferkany teaches moving the rack from left to the storing section on the right in figures 1 and 4-8); and  
Ferkany does not teach a guide groove for holding and guiding the sample rack, wherein a length direction of the guide groove is the same as the substantially horizontal moving direction of the support element, wherein the support element is capable of driving the sample rack to substantially horizontally move along the guide groove, a conveying member capable of conveying the support base for supporting the guide groove along a direction substantially perpendicular to the length direction of the guide groove. However, Bucher teaches the analogous art of a rack moving mechanism with a guide groove for holding and guiding the sample rack, wherein a length direction of the guide groove is the same as the substantially 
As to claim 11, modified Ferkany teaches the sample rack conveying device according to claim 10, wherein the sample rack moving mechanism comprises: a cam that comprises a curved contour and is fixedly connected to the first drive element, wherein the cam is capable of being driven by the first drive element to rotate; a cam follower that cooperates with the cam and moves along the curved contour of the cam; wherein the support element is fixedly connected to the cam follower and is capable of being driven by the cam follower to move vertically, so that the support element is capable of being attached to or detached from the sample rack (Ferkany teaches drive 58 which controls cam 56 with a portion connecting 56 to 50 as the cam follower connecting to support 50; Fig. 3-8, col. 5 line 15-col. 7 line 20).
As to claim 12, modified Ferkany teaches the sample rack conveying device according to claim 10, wherein a bottom plane of the guide groove and a support plane of the storing mechanism are located on a substantially same horizontal plane (The modification of the guide groove of Bucher and the storing mechanism of Ferkany results in the groove and storing mechanism being along the same horizontal plane in which the racks are transferred).  
As to claim 13, modified Ferkany teaches the sample rack conveying device according to claim 10, wherein the conveying member comprises a third drive element and a third guide rail, and the support base for supporting the guide groove is driven by the third drive element to move along the third guide rail, so as to convey the sample rack held in the guide groove to or from a testing mechanism The modification of Ferkany to include the conveying member as in Bucher has already been discussed; see claim 10 above. Bucher teaches the conveying member including a third drive 28 and a third rail 23; Fig. 5-8, 17-19). 
As to claim 14, modified Ferkany teaches the sample rack conveying device according to claim 10, wherein the storing mechanism comprises a through slot, the support element is capable of being inserted into the through slot, such that the support element is capable of being attached to a bottom of a sample rack via the through slot (Ferkany teaches a slot 42 in which the support is inserted; Fig. 5-8).
As to claim 15, modified Ferkany teaches the sample rack conveying device according to claim 10, wherein the one or more sample racks are arranged parallelly along a direction substantially perpendicular to the length direction of the guide groove on the storing mechanism, a transmission rack is disposed on one side of the storing mechanism along the direction substantially perpendicular to the length direction of the guide groove, wherein the transmission rack are provided with one or more tooth slots, an amount of which equals to that of the sample racks arranged on the storing mechanism, and a sensor is disposed at one end of the transmission rack and provides a sensing signal for controlling a movement of the storing mechanism (The modification of Ferkany to include the groove with the rails as in Bucher has 
As to claim 17, modified Ferkany teaches the sample rack conveying device according to claim 10, wherein the second drive element is a second rotary motor fixed at one end of a support base of the sample rack moving mechanism and the support element is driven indirectly via a transmission by the second rotary motor; wherein the transmission mechanism comprises a first driving wheel disposed on an output shaft of the second rotary motor, and a first driven wheel is fixed at an opposite end of the support base; wherein a transmission belt is connected between the first driving wheel and the first driven wheel, and is connected with the support element; and  27wherein a second guide rail is disposed in parallel with a transmission direction of the transmission belt, and a length direction of the second guide rail is substantially same as the horizontally moving direction of the support element, and the support element together with the cam and the cam follower are guided along the second guide rail, such that the sample rack attached to the support element is capable of being moved into or out of the guide groove (Ferkany teaches second drive 51 with belts and a roller wheel; claim 1 supra, Fig. 3-8, col. 5 line 15-col. 7 line 20). 
As to claim 19, modified Ferkany teaches the sample rack conveying device according to claim 10, wherein the first drive element is a first rotary motor that is fixed on a first mounting plate, a first guide rail is disposed on the first mounting plate, and the support element is guided along the first guide rail to move vertically so as to be attached to or detached from the sample rack (Ferkany teaches the drive element as a rotary motor in claim 1 above where the motor would need to be fixed to a fixed first mounting plate in order to operate; Fig. 3-8, col. 5 line 15-col. 7 line 20. Further, the modification of Ferkany to include the groove with the rails as in 
As to claim 20, modified Ferkany teaches a sample equipment for conveying a sample rack capable of being loaded one or more sample containers holding a sample, the equipment comprising: the sample rack conveying device according to claim 10 (see claim 10 above), wherein the sample rack conveying device is configured to convey the sample rack from/to the storing mechanism.
Although modified Ferkany doesn’t specifically teach a testing mechanism for testing the sample or moving the rack between the storing mechanism and the testing mechanism, Bucher does teach a testing mechanism in which the samples are conveyed to and from where the testing device provides the advantage of analysis (Bucher; [2-4, 32, 41, 48]) whereby the racks are transported in an automated fashion to the analyzer (Bucher; [3, 4]). It would have been obvious to one of ordinary skill in the art to have used the sample rack conveying device of modified Ferkany to have moved the samples to an analyzer as in Bucher because Bucher teaches that a diagnostic analyzer as in Bucher to provide the advantage of analysis (Bucher; [2-4, 32, 41, 48]) whereby the racks are transported in an automated fashion to the analyzer (Bucher; [3, 4]).
Claims 3-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferkany/Bucher in view of Zhang et al (Yi Zhang, Susan Finger, Stephannie Behrens, “Introduction to Mechanisms”, Rapid design through virtual and physical prototyping, Chapter 6, Carnegie Mellon University, https://www.cs.cmu.edu/~rapidproto/mechanisms/chpt6.html, published online 4/30/12, hereinafter “Zhang”; already of record).
As to claims 3-4, modified Ferkany teaches the sample rack moving mechanism according to claim 2 (see above), where the first drive is a rotary motor and where the cam is disk shaped (Ferkany teaches drive 58 is a rotary motor; claim 1 supra).
Modified Ferkany does not specifically teach the cam is eccentrically disposed on an output shaft of the first rotary motor, wherein the cam is driven to rotate by the first rotary motor; the cam comprises a cam groove in the shape of an arc adjacent the outer contour of the cam, wherein the cam follower is inserted within the cam groove and is slidable within the cam groove. However, Zhang teaches the analogous art of cams as moving mechanisms where a grooved cam with an arc is a known cam shape (Figure 6-4) and where a follower is in the groove (section 6.2.4, 6.3. 6.5).  It would have been obvious to one of ordinary skill in the art to have substituted the cam of modified Ferkany among the known cam equivalent as in Zhang with the expectation of success as Zhang teaches that the grooved cam with a follower is a well-known and obvious variant of a cam (Zhang; sections 6.2 and 6.3).  Although modified Ferkany does not specifically teach a kidney shaped cam, it would have been obvious to change the shape of the cam of modified Ferkany to have been kidney shaped as an obvious design choice and to provide the advantage of tailoring its motion requirements because Zhang teaches that it is commonly known to change the design and shape of the cam (Zhang; sections 6.5) based on the specific function and requirements of the movement, and since it has been held that changes in shape are not patentably distinct from prior art (MPEP 2144.04 IV).
As to claim 16, modified Ferkany teaches the sample rack conveying device according to claim 12 (see above), where the first drive is a rotary motor and where the cam is disk shaped (Ferkany teaches drive 58 is a rotary motor; claim 10-12 supra).
Modified Ferkany does not specifically teach the cam is eccentrically disposed on an output shaft of the first rotary motor, wherein the cam is driven to rotate by the first rotary motor; the cam comprises a cam groove, wherein the cam follower is inserted within the cam groove and is slidable within the cam groove. However, Zhang teaches the analogous art of cams as moving mechanisms where a grooved cam with an arc is a known cam shape (Figure 6-4) and where a follower is in the groove (section 6.2.4, 6.3. 6.5).  It would have been obvious to one of ordinary skill in the art to have substituted the cam of modified Ferkany among the known cam .  
Claims 6, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferkany/Bucher in view of Takai, K (US 20110073438; hereinafter “Takai”; already of record).
As to claims 6 and 7, modified Ferkany teaches the sample rack moving mechanism according to claim 1, with the support element to support the rack for substantially horizontally moving the rack (see above).
Modified Ferkany does not teach the support element is a fork forming two claws that comprises an opening to hold the sample rack. However, Takai teaches the analogous art of a moving mechanism with a support that is a fork forming two claws that form an opening to match the size of the rack (Takai; Fig. 6 [44-47, 48, 70, 74]). It would have been obvious to one of ordinary skill in the art to have substituted the fork of Takai for the support element of modified Ferkany because Takai teaches that the fork prevents movement deviation (Takai; [74]) and helps guide the movement of the rack (Takai; [47]).
As to claim 18, modified Ferkany teaches the sample rack conveying device according to claim 10, with the support element to support the rack for substantially horizontally moving the rack (see above).
Modified Ferkany does not teach the support element is a fork that comprises an opening to hold the sample rack. However, Takai teaches the analogous art of a moving mechanism with a support that is a fork forming an opening to match the size of the rack (Takai; Fig. 6 [44-47, 48, 70, 74]). It would have been obvious to one of ordinary skill in the art to have substituted the fork of Takai for the support element of modified Ferkany because Takai teaches that the fork prevents movement deviation (Takai; [74]) and helps guide the movement of the rack (Takai; [47]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ferkany/Bucher in view of Horiba Ltd (Translation of JP H06-082565U; hereinafter “Horiba”; already of record).
As to claim 9, modified Ferkany teaches the sample rack moving mechanism according to claim 8 (see above), with the first rotary motor.
Modified Ferkany does not teach an optical coupler is disposed on the first mounting plate, and a light blocking plate capable of cooperating with the optical coupler is disposed on the support element, wherein the light blocking plate is used to trigger the optical coupler to control the first rotary motor to be turned on or off. However, Horiba teaches the analogous art of a moving mechanism (Horiba; Figs. 1-7) with an optical coupler is disposed on the first mounting plate, and a light blocking plate capable of cooperating with the optical coupler is disposed on the support element, wherein the light blocking plate is used to trigger the optical coupler to control the first rotary motor to be turned on or off (Horiba teaches that photosensor 28 which is activated by a plate 26 which then controls the motor 10; [4, 5, 9, 17, 21]). It would have been obvious to one of ordinary skill in the art to have included the photosensor to control the motor of Horiba in the movement device with the motor of modified Ferkany because Horiba teaches that the photosensor helps to control the motor when to stop pushing a rack (Horiba; [4, 5, 9, 17, 21]) thereby providing the advantage of preventing motor burnout since the motor would not continually push past where it is supposed to. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10309978 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an analyzer (claim 20) a rack conveying device (claim 9) and a rack moving mechanism (claim 1) each having a first drive element, a second drive element, a support element, and a guide groove. Thus, all of the elements of the invention recited in the instant claims are encompassed by the claims of US 10309978.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798